              Case 3:20-cv-00453-LB Document 20 Filed 05/29/20 Page 1 of 3



1
     Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6

7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9                      NORTHERN DISTRICT OF CALIFORNIA
10
     ABANTE ROOTER AND                        ) Case No.: 3:20-cv-00453 LB
11   PLUMBING INC, individually and on )
12   behalf of all others similarly situated, ) NOTICE OF VOLUNTARY
                                              ) DISMISSAL OF ENTIRE ACTION
13
     Plaintiff,                               ) WITHOUT PREJUDICE
14                                            )
            vs.                               )
15
                                              )
16                                            )
17
     DIRECT WEB MARKETING                     )
     GROUP, LLC,                              )
18                                            )
19   Defendants.                              )
                                              )
20

21

22
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of

23   Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
24
     prejudice as to the individual and class claims. Defendant has neither answered
25

26   Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this
27
     case was filed as a class action, no class has been certified, and court approval of
28

     this voluntary dismissal is therefore not required under Rule 23(a) of the Federal


                                        Notice of Dismissal - 1
              Case 3:20-cv-00453-LB Document 20 Filed 05/29/20 Page 2 of 3



1
     Rules of Civil Procedure. Accordingly, this matter may be dismissed without
2
     prejudice and without an Order of the Court.
3

4

5
           Respectfully submitted this 29th day of May, 2020.

6

7                             By:   s/Todd M. Friedman
                                    Todd M. Friedman, Esq.
8
                                    Law Offices of Todd M. Friedman, P.C.
9                                   Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
              Case 3:20-cv-00453-LB Document 20 Filed 05/29/20 Page 3 of 3



1
     Filed electronically on this 29th day of May, 2020, with:
2
     United States District Court CM/ECF system
3

4    Notification sent on this 29th day of May, 2020, via the ECF system to all
5
     interested parties

6

7    This 29th day of May, 2020.
8
     By: s/Todd M. Friedman
9        Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
